Citation Nr: 0917027	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-39 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a gynecological disorder, previously 
characterized as human papillomavirus with secondary 
dysplasia and pre-cancerous state of the cervix, previously 
claimed as abnormal pap smears and amenorrhea, secondary to 
oral contraceptive use; and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to March 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which determined that new and 
material evidence had not been submitted to reopen the claim.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been recharacterized as shown above 
to more accurately reflect the issue on appeal as well as the 
Veteran's intentions.  

In October 2008, the issue on appeal was remanded in order to 
afford the Veteran proper notice and to obtain VA treatment 
records.  In November 2008, the Veteran was provided with 
compliant notice and the requested VA records were associated 
with the claims file.  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's October 
2008 remand with regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 

Having reopened the issue as will be discussed below, the 
issue of entitlement to service connection for a 
gynecological condition on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  In September 2001, the RO denied the claim for service 
connection for abnormal PAP smears and amenorrhea, including 
pre-cancerous state of the cervix.  The Veteran was notified 
of that decision, but did not initiate an appeal.

2.  Some of the evidence received since September 2001 when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a gynecological condition. 


CONCLUSIONS OF LAW

1.  The September 2001 RO rating decision that denied service 
connection for abnormal PAP smears and amenorrhea, including 
pre-cancerous state of the cervix, is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302, 20.1103 (2008).

2.  New and material evidence has been received, and the 
claim for service connection for a gynecological condition is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and her representative contend that the Veteran 
contracted a gynecological condition during service.  Because 
new and material evidence sufficient to reopen the claim has 
been found and the Board is remanding the issue on the merits 
for an opinion, there is no need to review whether VA's 
statutory duties to notify and assist are fully satisfied as 
any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A May 2000 RO decision denied service connection for abnormal 
PAP smears and amenorrhea because no chronic gynecological 
abnormality of a disabling nature was diagnosed.  In August 
2000, service connection for abnormal PAP smears and 
amenorrhea, including pre-cancerous state of the cervix, was 
denied for the same reason.  In September 2001, service 
connection for abnormal PAP smears and amenorrhea, including 
pre-cancerous state of the cervix, was denied because there 
was no current disability.  The Veteran was notified of the 
denial in September 2001.  Because the Veteran did not appeal 
that decision, it is final and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  The Veteran, however, now seeks to reopen her 
claim.  As noted, despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final September 2001 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final September 2001 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the decision includes, but is not limited to, 
VA and private treatment records and literature pertaining to 
HPV and statements submitted by the Veteran.  

As noted, the Veteran's claim was previously denied because a 
chronic gynecological abnormality of a disabling nature was 
not diagnosed.  In July 2004, M.D.S., MSN, FNP-C of the VAMC 
noted that in 1992, cervical cell pathology of high grade SIL 
(squamous intraepithelial lesion) and changes with HPV was 
found.  She added that the reoccurring abnormal pathology and 
the development of cervical cancer is research documented as 
a higher risk due to the HPV carrier state.  M.D.S. stated 
that this virus once acquired is a chronic gynecological 
health risk for future abnormal cervical cells.  Obviously, 
this evidence is new in that it was not previously of record.  
Moreover, this evidence relates to an unestablished fact 
necessary to substantiate her claim; as it suggests that the 
Veteran has a chronic disability (HPV).  Further, as its 
credibility is presumed, the opinion raises a reasonable 
possibility of substantiating the claim.  Justus, 3 Vet. App. 
at 513.  For these reasons, the Board finds that the 
additional evidence received since September 2001 warrants a 
reopening of the Veteran's claim of service connection for a 
gynecological disorder, as it is new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).




ORDER

In conclusion, new and material evidence having been 
received, the claim of entitlement to service connection for 
a gynecological disorder, is reopened.  To this extent only, 
the appeal is granted.


REMAND

Reason for Remand:  To afford the Veteran a VA examination

Having reopened the Veteran's claim, the Board must now 
determine whether the reopened claim for entitlement to 
service connection for a gynecological disorder may be 
granted on the merits.  However, the Board finds that a 
remand for a VA examination is necessary before a decision 
can be reached on this matter.  Although it appears that the 
Veteran had abnormal gynecological findings during service, 
it is unclear whether she has a current gynecological 
disability.  

During service, abnormal PAP smears were noted in the 
Veteran's service treatment records.  An October 1987 
cytopathology examination found atypical cells.  A January 
1992 cytology report found high grade SIL, moderate dysplasia 
(CIN II) with changes of HPV, gardnerella.  A January 1993 
cytopathology report noted rare atypical cells of uncertain 
significance.  In December 1993, benign inflammatory reactive 
changes were found.  There were no malignant or dysplastic 
cells.  On the December 1993 separation examination, the 
vaginal examination was normal.  

Following separation from service, private treatment records 
dated in April 1999 reflected that the Veteran underwent a 
LOOP electrical excisional cone biopsy and high grade 
squamous intraepithelial lesion (severe dysplasia with 
endocervical gland extension, CIN III) was diagnosed.  

During a September 2001 VA examination, the Veteran was noted 
to have a history of abnormal PAP smears in 1992 with high 
grade squamous intraepithelial lesion with moderate dysplasia 
consistent with HPV.  The examiner opined that it was at 
least as likely as not that the abnormal PAP smear in 1992 
consistent with HPV, which later led to continued abnormal 
PAP smears requiring a loop electrical excision procedure be 
performed, are directly related.  

As previously stated, in July 2004, M.D.S., MSN, FNP-C of the 
VAMC noted that in 1992, cervical cell pathology of high 
grade SIL (squamous intraepithelial lesion) and changes with 
HPV was found.  She added that the reoccurring abnormal 
pathology and the development of cervical cancer is research 
documented as a higher risk due to the HPV carrier state.  
M.D.S. stated that this virus once acquired is a chronic 
gynecological health risk for future abnormal cervical cells.  
The Board is unclear from this statement whether the Veteran 
currently has HPV, or any residuals thereof.  The Board notes 
that merely being at an increased risk for cervical cancer is 
not in and of itself a disability for which service 
connection can be granted.  

Moreover, the Board is unsure from the most recent medical 
evidence whether the Veteran currently has HPV, or any 
residuals.  In February 2000 and April 2001, the Veteran's VA 
PAP smears revealed hemophilus/gardnerella and reactive 
cellular changes associated with inflammation, respectively.  
However, PAP smears dated from 2002 to 2008 were all negative 
for intraepithelial lesion or malignancy.   

Consequently, the Board finds that a remand is necessary to 
ascertain whether the Veteran currently has a gynecological 
disability, to include any residuals of HPV.  38 C.F.R. 
§ 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate her claim for 
service connection for a gynecological 
disorder.  A copy of the claims folder and 
this REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for a 
gynecological disorder.  The Board is 
particularly interested in ascertaining 
whether the Veteran currently has HPV, or 
any residuals thereof.

If a current gynecological disorder is 
found, the examiner should state a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
any current gynecological disorder is the 
result of a disease, injury, or event in 
service (July 1987 to March 1994) as 
opposed to its being more likely due to 
some other factor or factors.  The examiner 
should specifically comment on the 
relationship, if any, between the January 
1992 cytology report finding of high grade 
SIL, moderate dysplasia (CIN II) with 
changes of HPV, and any current diagnosis.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


